Citation Nr: 0513447	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  03-22 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for an ear disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for the residuals of 
facial trauma.

4.  Entitlement to service connection for a nose disorder.

5.  Entitlement to service connection for chronic sinusitis 
and/or rhinitis.

6.  Entitlement to a compensable disability rating for 
bilateral hearing loss.

7.  Entitlement to a compensable disability rating for a scar 
on the left anterior leg.


REPRESENTATION

Veteran represented by:	Maryland Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to April 
1988.

These matters come to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefits sought on appeal.  The veteran perfected 
an appeal of that decision.

The issues of service connection for an ear disorder and a 
compensable rating for the left leg scar are addressed in the 
remand portion of the decision below and are remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The AMC will notify the veteran if further action is 
required on his part.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The preponderance of the probative evidence shows that 
the veteran's low back disorder, which has been diagnosed as 
a herniated nucleus pulposus, status post laminectomy, is not 
related to an in-service injury.

3.  The facial trauma that the veteran incurred in service 
did not result in any chronic residuals.

4.  The preponderance of the probative evidence shows that 
the veteran's nose disorder, which has been diagnosed as a 
surgically-corrected deviated nasal septum, is not related to 
an in-service injury.

5.  The preponderance of the probative evidence shows that 
the veteran's upper respiratory complaints, which have been 
diagnosed as sinusitis and upper respiratory infections, are 
not related to an in-service disease or injury.

6.  The average puretone threshold in the left ear is 
40 decibels, with speech discrimination ability of 
92 percent, and the average puretone threshold in the right 
ear is 29 decibels, with speech discrimination ability of 
100 percent.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).

2.  A chronic facial impairment resulting from trauma was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  A nose disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).

4.  A chronic upper respiratory disorder, including sinusitis 
and rhinitis, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

5.  The criteria for a compensable disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.85, Diagnostic 
Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform him of which information and evidence, if 
any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) 
(2004).

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in January 2002 by informing 
him of the provisions of the VCAA and the specific evidence 
required to substantiate his claim for service connection.  
The RO also informed him of the information and evidence that 
he was required to submit, the evidence that the RO would 
obtain on his behalf, and the need to advise VA of or submit 
any evidence that pertains to the claim.  The RO informed him 
that although VA would make reasonable efforts to obtain the 
evidence he identified, it was ultimately his responsibility 
to provide the evidence in support of his claim.

The Board notes that, although the RO informed the veteran of 
the evidence needed to substantiate his claim for service 
connection, the RO has not informed him of the specific 
evidence needed to establish entitlement to a higher rating 
for hearing loss.  VA's General Counsel has held, however, 
that if, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  See VAOPGCPREC 8-03.  Precedential opinions of 
VA's General Counsel are binding on the Board.  See 
38 U.S.C.A. § 7104(c) (West 2002); Splane v. West, 216 F.3d 
1058 (Fed. Cir. 2000); 38 C.F.R. § 19.5 (2004).

In the August 2002 rating decision here on appeal, the RO 
granted service connection for bilateral hearing loss and 
assigned a non-compensable rating for the disorder.  The 
veteran then submitted a notice of disagreement with the 
assigned rating.  Because he raised the issue of entitlement 
to a higher rating in the context of his appeal of the rating 
initially assigned, the Board finds that the provisions of 
the VCAA are not applicable to his appeal of the rating 
assigned for bilateral hearing loss.

Assuming, for the sake of argument, that the VCAA is 
applicable to the veteran's appeal of the initially assigned 
rating, the Board finds that in the January 2002 notice the 
RO informed him of the relative responsibilities of the 
veteran and VA in developing any evidence relevant to his 
claim.  He has also been provided a copy of the appealed 
rating decision, a statement of the case, a supplemental 
statement of the case, and specific notices pertaining to the 
RO's inability to obtain evidence he identified.  In these 
documents the RO notified him of the law and governing 
regulations, the reasons for the determinations made 
regarding his claim, and the requirement to submit medical 
evidence that established entitlement to service connection 
and a higher rating.  In these documents the RO also informed 
him of the cumulative evidence previously provided to VA or 
obtained by VA on his behalf, and any evidence he identified 
that the RO was unable to obtain.  The Board finds that in 
all of these documents the RO informed him of the evidence he 
was responsible for submitting, and what evidence VA would 
obtain in order to substantiate his claim.  Quartuccio, 16 
Vet. App. at 187.

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In a claim for compensation 
benefits, the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c) (2004).  

The RO has obtained the veteran's service medical records, 
and the VA and private treatment records he identified.  The 
veteran has also submitted additional private treatment 
records and lay statements in support of his appeal, and 
provided testimony before the RO's Decision Review Officer in 
January 2004.  The RO provided him VA medical examinations in 
July 2002, February 2004, and March 2004.  The RO also 
obtained medical opinions regarding the claimed nexus between 
the currently diagnosed back disorder and sinusitis and an 
in-service injury.

The RO has not, however, obtained a medical opinion regarding 
the claimed nexus between a nose disorder and an in-service 
injury.  The United States Court of Appeals for Veterans 
Claims (Court) has held, however, that VA is not required 
to provide a medical examination or obtain a medical opinion 
if the record does 
not already contain evidence of an in-service event, injury, 
or disease.  That development is not required because "a 
medical examination conducted in connection with claim 
development could not aid in substantiating a claim when 
the record does not already contain evidence of an in-service 
event, injury, or disease."  See Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004), citing Paralyzed Veterans of America, 
et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334, 
1356 (Fed. Cir. 2003).  

The veteran's service medical records are silent for any 
complaints or clinical findings pertaining to a nose injury.  
For these reasons the Board finds that a medical examination 
and/or opinion is not required in this case because no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  Duenas, 18 Vet. App. at 517.

The veteran and his representative have been given the 
opportunity to submit evidence and argument, and have done 
so.  He has not alluded to the existence of any other 
evidence that is relevant to his claim.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that 
no reasonable possibility exists that any further assistance 
would aid him in substantiating his claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); Wensch v. Principi, 15 Vet. App. 362, 
368 (2001); 38 C.F.R. § 3.159(c) (2004).

Service Connection

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2004).

In order to establish service connection for the claimed 
disorder, there must 
be (1) medical evidence of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§  3.307, 
3.309 (2003).  

The determination as to whether the requirements for 
entitlement are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2004).  If the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.
Low Back Disorder

The veteran contends that his low back problems were caused 
by lifting bombs and missiles into aircraft, lifting 
toolboxes on and off trucks, and moving generators.  The 
medical evidence shows that he underwent a laminectomy and 
micro-discectomy in January 1994 for a herniated nucleus 
pulposus.  His service medical records indicate that he was 
treated for a lumbosacral strain in April 1985 and July 1987.  
His claim is, therefore, supported by a current medical 
diagnosis of disability and evidence of an in-service injury.  
For the reasons that will be explained below, however, the 
Board finds that the currently diagnosed back disorder is not 
related to the symptoms documented during service.  Hickson, 
12 Vet. App. at 253.

Following the treatment for the lumbosacral strain in July 
1987, there is no documentation of the veteran having any low 
back symptoms until November 1993.  A report of examination 
on separation from service, if one was conducted, is not of 
record.

A September 1993 private treatment record indicates that the 
veteran reported having spontaneous back pain for the 
previous two days.  In November 1993 he reported to a 
hospital emergency room with a one-week history of pain in 
the left hip that radiated into the left leg.  He also 
reported having previously seen a chiropractor.  He denied 
having incurred any trauma to the back.  When examined later 
in November 1993 his medical history was negative for low 
back pain.  He denied having incurred any back injury, and 
stated that he had "always been well."  A computerized 
tomography (CT) scan in December 1993 revealed bulging discs 
at L3-L4 and L4-L5, without evidence of nerve root 
compression, and a herniated disc at L5-S1 causing nerve 
compression.  The CT scan report indicates that the low back 
pain was two months in duration.

When examined by a physical therapist in December 1993 the 
veteran reported a non-traumatic onset of severe low back and 
left leg pain three weeks previously.  The therapist noted 
that his history was indicative of a previous back disorder, 
in that he had received ten chiropractic treatments for back 
problems that had ended three months previously.

Medication and physical therapy failed to alleviate his 
symptoms, and he underwent a neurosurgical evaluation in 
December 1993.  When examined by the neurosurgeon he reported 
an abrupt onset of pain, in that the pain was present when he 
awoke.  The neurosurgeon noted that the veteran had been 
seeing a chiropractor due to headaches, and found that the 
low back problems could be related to the low back 
manipulations the chiropractor had been performing several 
days prior to the onset of the severe back pain.  The veteran 
denied any history of back injury or previous back pain.  A 
myelogram confirmed the presence of a herniated disc, and in 
January 1994 the neurosurgeon performed a laminectomy and 
microdiscectomy at L5-S1.

The September-December 1993 medical records indicate that the 
onset of the veteran's low back pain occurred in 1993.  He 
denied having incurred any back injury or experienced any low 
back pain prior to 1993, and stated that he had "always been 
well."  Because this evidence was documented 
contemporaneously, it is highly probative of when the onset 
of the back pain occurred.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) (contemporaneous evidence has greater probative 
value than history as reported by the veteran).

The veteran presented a statement in February 2002 from an 
individual who knew him from 1990 through 1995.  She stated 
that "[t]his back problem was a recurring situation 
throughout the time period I knew [the veteran] until his 
surgery."  Two other individuals reported in a March 2002 
statement that when he came home from service he was unable 
to unload his furniture from the truck.  In a March 2003 
statement another individual stated that he had hired the 
veteran to do some painting in 1988 and 1989, and that the 
veteran had complained of low back pain at that time, which 
he had attributed to lifting heavy generators while in 
service.  The veteran submitted a May 2003 statement from one 
of his siblings in which the person stated that the veteran 
had had back pain continuously since 1988, and a statement 
from another individual indicating that the veteran had told 
him about the back pain that he had in service.  

Lay persons are competent to provide evidence of observable 
symptoms.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997).  
In order to be competent, however, the individual must have 
personal knowledge, derived from his/her own senses, of what 
is being attested; "[c]ompetent testimony is thus limited to 
that which the witness has actually observed, and is within 
the realm of his personal knowledge."  Layno v. Brown, 6 
Vet. App. 465, 471 (1994).

The lay evidence presented by the veteran, which was 
documented at least 14 years after his separation from 
service, does not reflect any symptoms that the individuals 
observed; the statements indicate that the veteran told them 
that he had back pain or back problems, but they did not 
describe any observable symptoms, nor is there any indication 
that "pain" is observable, in that it is a purely 
subjective symptom.  As lay persons the veteran's friends and 
family members are not competent to provide evidence of 
whether he actually had back problems from 1988 to 1993, 
because such a finding requires medical expertise that they 
do not have.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (a lay person can provide evidence on visible 
symptoms, but a lay person is not competent to provide 
evidence that requires medical knowledge).  For these reasons 
the Board finds that the lay evidence is not probative of 
continuing symptomatology following the veteran's separation 
from service.

During the July 2002 VA medical examination the veteran 
reported having been treated for low back pain while in 
service, and that the low back pain continued and gradually 
increased, resulting in surgery.  He continued to have low 
back pain following the surgery.  His VA treatment records 
indicate that in February 2003 he reported having had low 
back pain since 1984, which he attributed to moving 
generators, and for which he had undergone surgery in 1994.

The service medical records do not reflect any back 
complaints after July 1987, and the September-December 1993 
medical records indicate that the veteran then denied having 
had any back problems prior to 1993.  Because the veteran's 
current statements are in conflict with the contemporaneous 
records, the Board finds that his current assertion of 
continuing symptomatology during and since service is not 
credible.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. 
Cir. 1997) (the Board is entitled to discount the weight, 
credibility, and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence).  In addition, his assertion that his current 
back disorder is related to the back problems that he had in 
service is not probative because he is not competent to 
provide evidence of the etiology of a medical disorder.  
Espiritu, 2 Vet. App. at 494.

The veteran presented a July 2003 medical opinion from his 
private physician in which the physician stated that he had 
reviewed documents provided by the veteran showing his 
medical history before and during military service.  The 
physician stated "[t]here is reasonable medical certainty 
that the pain he continues to suffer was related to a lumbar 
injury that he sustained while on active duty military 
service."  The physician did not describe the actual 
documents that he had reviewed, nor did he indicate that he 
had reviewed the veteran's post-service medical records.  In 
addition, the physician did not describe any clinical 
findings or provide any rationale or analysis for his 
opinion.  There is no indication that the physician had 
treated the veteran when he was separated from service, or 
when the back surgery was performed in 1994.  Because the 
physician did not provide the rationale for his opinion, or 
state that he had reviewed the 1993 medical records showing 
the onset for the low back symptoms, the medical opinion is 
of low probative value in determining whether the veteran's 
low back disorder is related to an in-service injury.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the 
failure of a physician to provide a basis for his/her opinion 
goes to the weight of the evidence).

The RO provided the veteran a VA medical examination and 
obtained a medical opinion in September 2004 regarding the 
claimed nexus between the low back symptoms documented during 
service and the herniated nucleus pulposus for which the 
laminectomy was performed in January 1994.  The examiner 
reviewed and summarized the veteran's service medical records 
and post-service treatment records.  He found that a 
relationship between the in-service back symptoms and the 
disability manifested in September 1993 could not be 
objectively established, and that the claimed relationship 
was speculative.  Because that opinion was based on review of 
the evidence in the claims file, it is highly probative.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (an opinion that 
is based on review of the entire record is more probative 
than an opinion that is based on the veteran's reported 
history).  

In summary, the evidence that supports a nexus between the 
in-service back symptoms and the back pathology diagnosed in 
1993 is either not probative, or of low probative value.  The 
evidence that refutes a nexus is highly probative.  The Board 
finds, therefore that the preponderance of the probative 
evidence indicates that the currently diagnosed back disorder 
is not related to an in-service injury.  For that reason the 
criteria for a grant of service connection are not met, and 
the preponderance of the evidence is against the claim of 
entitlement to service connection for a low back disorder.



Residuals of Facial Trauma

The veteran contends that he is entitled to service 
connection for the residuals of facial trauma because the in-
service injury resulted in a bone deformity in the right side 
of his face.  The evidence shows that he incurred trauma to 
the right side of the face while in service.  The claim is, 
therefore, supported by evidence of an in-service injury.  
The evidence does not reflect, however, any current medical 
diagnosis of disability related to that trauma.  Hickson, 
12 Vet. App. at 253.

The Board notes that the veteran contends that he was struck 
in the right side of the face by a metal bar while in 
Honduras in 1987, which caused a laceration that was sutured.  
His service medical records are silent for any facial injury 
in 1987, or any sutures to the face.  The service medical 
records indicate that in November 1984 he incurred trauma to 
the right side of the face, when he was hit while observing a 
bar fight in Arizona.  Examination revealed a significant 
hematoma with abrasion on the right cheek.  Although the 
findings were initially diagnosed as a chip fracture of the 
right zygoma, an X-ray study failed to reveal any evidence of 
a fracture.  Examination later in the ear, nose, and throat 
clinic showed swelling in the right nasal cavity and of the 
maxilla, no bony crepitus, and a superficial laceration.  A 
later examination revealed a small nodule in the soft tissue 
adjacent to the right side of the nose.  The nodule was again 
noted when follow-up for the facial trauma was done in 
December 1984.  The service medical records make no further 
reference to any complaints or clinical findings related to 
facial trauma.

During the VA examination in July 2002 the veteran denied 
having any pain or significant residual from the in-service 
trauma.  Examination revealed no scar at the site of the 
injury, no deformity of the bony structure, and no 
abnormality in the eye.  An X-ray study revealed no evidence 
of a fracture.  The examiner provided an assessment of 
history of trauma to the facial bone below the eye, resolved.  

Examination in September 2004 revealed no evidence of facial 
disfigurement.  Although the examiner found that suture lines 
in the nasolabial crease were due to in-service trauma, the 
service medical records are negative for any sutures.  The 
post-service medical records indicate that the suture lines 
resulted from surgery for a deviated nasal septum in December 
1997.  X-rays again revealed no evidence of fracture.  The 
examiner stated that fractures of the skull bones do not heal 
by callus, and that fracture lines are permanent, so that any 
fracture of the facial bones would be observable by X-ray.  
The examiner found that the in-service injury did not result 
in any current abnormality that could be attributed to the 
trauma.

The veteran's assertion that the facial trauma resulted in 
damage to the bone is contradicted by the current and in-
service X-rays, which showed no evidence of a bony 
abnormality, and the VA examinations that revealed no 
evidence of facial deformity.  The Board finds, therefore, 
that the preponderance of the evidence shows that the in-
service facial trauma did not result in any chronic 
residuals.  For that reason the claim is not supported by a 
current medical diagnosis of disability related to the in-
service injury, and the criteria for a grant of service 
connection are not met.  The Board has determined, therefore, 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for the residuals of 
facial trauma.

Nose Disorder

The veteran claims to have incurred a nose fracture while in 
service, which caused a deviated nasal septum.  The medical 
evidence shows that he did have a deviated nasal septum that 
was surgically corrected in January 1998.  Although it is not 
clear whether he has any current residuals of the deviated 
nasal septum, for the purpose of analysis the Board will 
assume, without so finding, that he does.  His claim is, 
therefore, supported by a current medical diagnosis of 
disability.  The evidence does not, however, show that he 
incurred a nasal fracture in service, or that the deviated 
nasal septum is otherwise related to service.  Hickson, 
12 Vet. App. at 253.

As a lay person the veteran is competent to provide evidence 
of observable symptoms.  Savage, 10 Vet. App. at 496.  He is 
not, however, competent to provide evidence of having 
incurred a fracture, in that such a finding requires medical 
knowledge.  See Grover v. West, 12 Vet. App. 109 (1999) (a 
fracture is not subject to lay observation).  His service 
medical records are silent for any complaints or clinical 
findings related to trauma to the nose.  Although he has 
stated that the blow to the face that is documented in the 
service medical records resulted in injury to the nose, the 
examination then revealed only swelling in the right side of 
the nose and no evidence of a fracture or any other 
abnormality.

There is no evidence of a structural nose problem prior to 
December 1997, when he reported a five-year history of 
blockage in the right side of his nose.  Examination revealed 
total occlusion of the right side of the nose due to a 
deviated septum, which was surgically corrected in January 
1998.

During the July 2002, March 2004, and September 2004 VA 
examinations the veteran reported having fracture his nose in 
service.  The examinations revealed no structural 
abnormalities in the nose.  

The veteran presented a September 2002 private medical record 
showing that he had reported incurring nasal trauma while in 
service, and that he had undergone a septoplasty in January 
1998.  Examination revealed a mild septal deviation to the 
right.  The physician provided the opinion that it was 
"within the realm of possibility" that the nasal 
obstruction in 1998 could be due to in-service nasal trauma, 
but that he had no way of documenting such a relationship.  
He also stated that the contemporaneous records could support 
the relationship.  Because the physician found only that such 
a relationship was possible, his opinion is not probative of 
an affirmative etiological relationship.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998) (a medical opinion that a 
disorder "may" be related to service is too speculative to 
be probative).  In addition, the medical opinion was based on 
the veteran's report of having incurred nasal trauma in 
service, which is not shown in the contemporaneous records.  
Because the opinion was based on reported history, and not 
the documented history, it is not probative.  See Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993) (a medical opinion that is 
based on the veteran's recitation of medical and service 
history, and not his documented history, is not probative of 
etiology).

In summary, the probative evidence indicates that the veteran 
did not incur a nose fracture in service.  The 
contemporaneous records indicate that the deviated nasal 
septum occurred five years prior to the January 1998 surgery, 
which would have placed the onset in 1992 or 1993.  The 
evidence does not indicate, therefore, that the deviated 
nasal septum is related to an in-service injury.  For these 
reasons the Board finds that the criteria for a grant of 
service connection are not met, and that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for a nose disorder.

Chronic Sinusitis and/or Rhinitis

The veteran contends that the facial trauma he incurred in 
service caused him to have chronic sinusitis.  His assertions 
are not probative, however, because he is not competent to 
provide evidence of the etiology of a medical disorder.  
Espiritu, 2 Vet. App. at 494.

As shown above, his service medical records indicate that he 
received a blow to the right side of the face in November 
1994.  In addition, the medical evidence indicates that he 
has been treated for sinusitis and rhinitis following his 
separation from service.  His claim is, therefore, supported 
by medical evidence of a current diagnosis of disability, and 
evidence of an in-service injury.  The probative evidence 
does not indicate, however, that the currently diagnosed 
disability is related to the in-service injury.  Hickson, 
12 Vet. App. at 253.

As an initial matter the Board notes that the veteran has 
presented pre-service medical records showing that he was 
treated for head colds prior to entering service.  He was 
also treated throughout service for upper respiratory 
infections, viral pharyngitis, and flu syndrome, none of 
which are shown to be chronic.  Although a September 1985 
treatment record shows a diagnosis of sinusitis, that 
diagnosis was based only on symptomatology and is not 
supported by any X-ray evidence of sinusitis.  He has 
continued to receive treatment following his separation from 
service for multiple upper respiratory infections.  He does 
not, however, contend that service connection should be 
granted for these upper respiratory infections based on the 
occurrence of the same in service; he claims that his 
currently diagnosed sinusitis was caused by the facial trauma 
he had in service.

The RO provided the veteran a VA medical examination in 
September 2004, which included a review of the evidence in 
his claims file, for the expressed purpose of obtaining an 
opinion on whether his current sinusitis is etiologically 
related to the facial trauma he had in service.  During the 
examination he reported experiencing nasal congestion and 
sinus pressure since incurring the facial trauma in November 
1984 (his service medical records reflect multiple episodes 
of those complaints prior to the injury).  

The examiner reviewed the medical records and noted that X-
ray studies in July 2002 and February 2004 had revealed 
evidence of sinusitis in the left maxillary sinus, but none 
of the other seven sinuses.  The examiner noted that there 
was no 
X-ray evidence of fracture of the sinuses or the orbits, and 
that such evidence would appear because fracture of the skull 
bones do not heal by callus and the fracture lines are 
permanent.  The examiner also reviewed the service medical 
records and noted that there was no X-ray evidence of 
sinusitis in service, and that the facial trauma caused 
injury only to the soft tissue.  The examiner provided the 
opinion that it was not possible for trauma to the right side 
of the face to cause sinusitis in the left maxillary sinus.

In summary, the medical evidence shows that the veteran 
suffered facial trauma in service, and that he has been 
treated for sinusitis since his separation from service.  The 
only probative evidence of record, however, indicates that 
the sinusitis is not related to the in-service facial trauma, 
or any other incident of service.  The Board finds, 
therefore, that the criteria for a grant of service 
connection are not met, and that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for chronic sinusitis and/or rhinitis.

Increased Rating for Bilateral Hearing Loss

Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in August 2002.  
Because he has appealed the initial rating, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claim and appeal have been pending.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Evaluations of bilateral defective hearing range from non-
compensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level measured by puretone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the schedule establishes 
11 auditory hearing acuity levels designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(2004).  Disability ratings for hearing loss are derived from 
a mechanical application of the Rating Schedule to the 
numeric designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).]

Analysis

The veteran contends that he is entitled to a compensable 
disability rating for his hearing loss because he has 
difficulty hearing when background noise is present, and 
because he has been provided hearing aids.

A VA audiometric examination in July 2002 revealed an average 
puretone threshold in the right ear of 29 decibels, with 
speech discrimination ability of 100 percent, and an average 
puretone threshold in the left ear of 34 decibels, with 
speech recognition ability of 96 percent.  The veteran 
presented the report of a September 2002 private audiometric 
examination, but that evidence cannot be considered because 
the audiologist did not measure the puretone decibel 
threshold at 3000 Hertz.

VA audiometric testing in January 2003 revealed an average 
puretone threshold of 25 decibels in the right ear, with 
speech recognition ability of 96 percent.  The puretone 
threshold in the left ear was also 25 decibels, and the 
speech recognition score was 92 percent.  Testing in May 2003 
showed an average puretone threshold of 26 decibels in the 
right ear, with a speech recognition score of 100 percent.  
The puretone threshold in the left ear was 35 decibels, and 
the speech recognition score was also 100 percent.

The RO provided the veteran an additional VA audiometric 
examination in February 2004, which revealed an average 
puretone threshold in the right ear of 25 decibels, with a 
speech recognition score of 96 percent.  The average puretone 
threshold in the left ear was 40 decibels, also with a speech 
recognition score of 96 percent.  The audiologist found that 
the veteran's hearing was normal in the right ear, and that 
he had a mild to moderate sensorineural hearing loss in the 
left ear.

In determining the appropriate rating, the Board will apply 
the numerical findings that most benefit he veteran.  Based 
on those findings, a non-compensable rating is assigned for 
bilateral defective hearing where the puretone threshold 
average in one ear is 29 decibels, with speech recognition 
ability of 96 percent correct (Level I) and, in the other 
ear, the puretone threshold average is 40 decibels, with 
speech recognition ability of 92 percent correct (Level I).  
See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2004).  The Board 
finds, therefore, that the criteria for a higher rating have 
not been met since the initiation of the veteran's claim for 
service connection.  Fenderson, 12 Vet. App. at 126-27.  For 
that reason the preponderance of the evidence is against the 
appeal to establish entitlement to a compensable rating for 
bilateral hearing loss.




ORDER

The claim of entitlement to service connection for a low back 
disorder is denied.

The claim of entitlement to service connection for the 
residuals of facial trauma is denied.

The claim of entitlement to service connection for a nose 
disorder is denied.

The claim of entitlement to service connection for chronic 
sinusitis and/or rhinitis is denied.

The appeal to establish entitlement to a compensable rating 
for bilateral hearing loss is denied.


REMAND

In addition to his service-connected bilateral hearing loss, 
the veteran has claimed entitlement to service connection for 
an ear disorder.  He presented private treatment records 
showing that he was treated for otitis media prior to 
entering service, and his physician did not specify whether 
it was one or both ears.  His service medical records 
indicate that he was treated for otitis media and/or otitis 
externa in the left ear in November 1979, October 1982, 
February 1983, July 1986, and September 1987.  He was also 
treated for otitis media and/or externa in the right ear in 
April 1986, July 1986, and September 1987.  In addition, he 
has presented private treatment records documenting treatment 
for otitis media and/or externa intermittently since his 
separation from service, the first episode being in June 
1991.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306 (2004).  A pre-existing 
disease or injury will be found to have been aggravated by 
service only if the evidence shows that the underlying 
disability underwent an increase in severity; the occurrence 
of symptoms, in the absence of an increase in the underlying 
severity, does not constitute aggravation of the disability.  
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 
38 C.F.R. § 3.306(a) (2004).   Evidence of the veteran being 
asymptomatic on entry into service, with an exacerbation of 
symptoms during service, does not constitute evidence of 
aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 
(1991).  If the disorder becomes worse during service and 
then improves due to in-service treatment to the point that 
it was no more disabling than it was at entrance into 
service, the disorder is not presumed to have been aggravated 
by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).  
Because it is unclear from the evidence of record whether the 
underlying ear disease underwent an increase in severity 
during service, rather than merely becoming symptomatic, the 
Board finds that remand of this issue is required in order to 
obtain a medical opinion regarding aggravation.  

The veteran has also appealed the rating initially assigned 
for the residuals of an injury to the left lower leg.  His 
service medical records show that in June 1981 he incurred an 
abrasion to the shin of the left leg, when he slipped and hit 
his shin on a metal bar.  Examination then revealed a 1.5 by 
2.0 centimeter full thickness abrasion to the left shin.  The 
abrasion was bandaged, but no stitches were required.  
Following the initial injury, the service medical records 
make no reference to any impairment of the left lower leg.

A VA examination in July 2002 revealed a 3.0 by 0.5 
centimeter scar on the anterior of the upper third of the 
left leg that was asymptomatic.  In the August 2002 rating 
decision the RO granted service connection for the residuals 
of the abrasion, and rated the disability as non-compensable 
as a scar.  

The veteran presented private medical evidence showing that 
he had complained of numbness in the dorsum of the left foot 
and the ball of the foot, and weakness in the left leg.  
Nerve conduction studies revealed evidence of a left peroneal 
nerve injury, which the private neurologist attributed to the 
in-service abrasion, in that the scar from the abrasion was 
located over the area of the peroneal nerve.

In addition to the residuals of the left leg abrasion, which 
are service-connected, the veteran suffers from lumbosacral 
radiculopathy, for which service-connection has been denied.  
It is not clear from the available evidence whether the 
neurological symptoms in the left lower extremity are due to 
a peroneal nerve injury caused by the abrasion, or due to the 
lumbosacral radiculopathy.  In addition, if the symptoms are 
due to a peroneal nerve injury caused by the abrasion, it is 
not clear whether the injury was to the common peroneal 
nerve, the superficial peroneal nerve, or the deep peroneal 
nerve.  That information is necessary in order to determine 
the appropriate rating for any service-connected disability 
due to a nerve injury.  For these reasons the Board finds 
that an additional neurological examination is needed prior 
to considering the substantive merits of the veteran's appeal 
of the assigned rating.

Accordingly, these issues are remanded for the following:

1.  The RO should inform the veteran of 
the evidence needed to substantiate his 
appeal of the rating assigned for the 
residuals of the abrasion to the left 
lower leg.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for an ear or 
left lower leg disorder since his 
separation from service.  After securing 
any necessary release, the RO should 
obtain copies of such records that are 
not in file.  

3.  The RO should forward the veteran's 
claims file to a VA physician and obtain 
an opinion on whether the symptoms of 
otitis media and/or otitis externa 
documented during service represent an 
increase in the underlying severity of 
the pre-existing ear disease, or simply 
represent manifestations of symptoms in 
the absence of an increase in the 
underlying severity of the disease.  If 
the physician finds that there was an 
increase in the underlying disability 
during service, the physician should 
provide an opinion on whether that 
increase was due to the natural progress 
of the disease.

4.  The RO should afford the veteran a VA 
neurology examination in order to 
document the extent of any neurological 
impairment in the left lower leg due to 
the in-service abrasion.  The claims file 
and a copy of this remand should be made 
available to and be reviewed by the 
examiner.  The examination should include 
any diagnostic tests or studies that are 
deemed necessary for an accurate 
assessment.

The examiner should conduct an 
examination of the left lower extremity 
and provide a diagnosis for any 
neurological impairment found.  The 
examiner should also distinguish any 
neurological symptoms that are caused by 
the abrasion to the left shin from those 
due to the non-service connected 
lumbosacral radiculopathy.  If the 
examiner concurs in the diagnosis of an 
injury to the left peroneal nerve, the 
examiner should specify whether that 
injury was to the common peroneal nerve, 
the superficial peroneal nerve, or the 
deep peroneal nerve.

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues remaining 
on appeal.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and be given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 

2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


